DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/22/2022. A complete action on the merits of pending claims 1-10 appears herein.

Response to Arguments
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 02/22/2022 is acknowledged. The traversal is on the ground(s) that the device claimed in claims 1-10 is clearly used for tissue ablation. This is not found persuasive. Examiner respectfully contends that the terms “ablation device,” “ablation probe,” and “ablation tip,” describe any respective device, probe or tip configured to deliver energy to tissue in a manner capable of ablating said tissue, but does not limit the respective device, probe or tip to only be used for ablating tissue. The delivered energy could be used in other methods of treating tissue, such as sensing tissue properties, and performing reversible electroporation. As such, the restriction requirement is respectfully maintained.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference character (202), assigned to the portable housing in page 9, Line 3 of the current specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the elongated bottom surface" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the elongated bottom surface” is interpreted as “an elongated bottom surface.” Claim 7 is rejected due to its dependency on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUI et al. (hereinafter “Matsui”) (US 2017/0035402 A1) in view of Long et al. (hereinafter “Long”) (US 2011/0160514 A1).
Regarding claim 1, Matsui teaches
A wireless tissue ablation device comprising: 
an alternating magnetic field generator; (Fig. 1, Char. 10: trocar; Page 2, Par. [0025])
an ablation probe (Fig. 1, Char. 30: instrument) comprising an ablation tip; (Fig. 1, Char. 32: treatment section)
a magnetic field receiving coil configured to be electrically coupled to the ablation probe; (Fig. 1, Char. 31: power receiving coil)
Matsui, as applied to claim 1 above, does not explicitly teach a catheter comprising an opening at a tissue insertion end and a lumen extending along a length of the catheter to the catheter opening; and wherein at least a portion of the ablation probe is positionable within the lumen of the catheter, and wherein the ablation tip protrudes through the opening of the catheter
Long, in a similar field of endeavor, teaches an ablation probe (Fig. 4, Char. 118: injector catheter electrode) housed within the lumen of a catheter, (Fig. 4, Char. 100: endoscope) wherein the ablation device is extends along a length of the catheter to a catheter opening, (Fig. 4) and is translatable within said lumen. (Fig. 3-4; and Pages 8-9, Par. [0094]: The injector catheter electrode (118) is advanced through the first channel (108a) of the endoscope (100))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Matsui to incorporate the teachings of Long, and configure the shaft of the treatment instrument (30) to be positionable within, a lumen of an endoscope device, such that the treatment instrument is introduced into the body of the patient within said endoscope device, and advanced from the lumen once the target treatment zone is reached. Doing so would allow for both the treatment instrument (30) and surrounding tissue to be protected during the movement of the instrument (30) to the target treatment zone.
Regarding claim 2, the combination of Matsui/Long, as applied to claim 1 above, teaches the alternating magnetic field generator comprises a magnetic field transmitting coil. (Matsui: Fig. 1, Char. 11: power transmitting coil)
Regarding claim 4, the combination of Matsui/Long, as applied to claim 1 above, teaches the alternating magnetic field generator is comprised within a portable housing. (Matsui: Fig. 1, Char. 14: case)
The combination of Matsui/Long, as applied to claim 1 above, does not explicitly teach the total weight of the portable housing comprising the alternating magnetic field generator is ten pounds or less.
However, case (14) of Matsui would naturally have a weight/mass. Additionally, seeing as the trocar (10) of Matsui rests on/within a patient, one of ordinary skill in the art would want to configure the trocar (10) to be light enough to minimize potential damage to the patient caused by the weight. (e.g. bruising) Absent a teaching of criticality/unexpected result, the weight of the case (14) of Matsui is determined to read on the encompassed claimed weight of ten pounds or less.
Regarding claim 5, the combination of Matsui/Long, as applied to claim 4 above, teaches the portable housing comprises an elongated bottom surface configured to contact the subject. (Matsui: Fig. 1, Char. 14H: elongated insertion tube)
Regarding claim 6, the combination of Matsui/Long, as applied to claim 4 above, teaches the portable housing further comprises a top surface (Matsui: Fig. 1: The portion of trocar (10) above the subject (9)) and an access opening extending from the top surface to the elongated bottom surface, (Matsui: Fig. 1, Char. 10H: insertion hole) wherein the access opening provides access to the subject upon positioning the portable housing on the subject. (Matsui: Fig. 1, and Page 2, Par. [0019])
Regarding claim 8, the combination of Matsui/Long, as applied to claim 1 above, teaches the portion of the ablation probe positionable within the lumen of the catheter comprises a probe outer surface electrical insulator. (Matsui: Fig. 1, and Page 2, Par. [0026]: the outer circumferential portion of the power receiving coil 31 is covered with insulating resin.)
Regarding claim 9, the combination of Matsui/Long, as applied to claim 1 above, teaches the magnetic field transmitting coil and the magnetic field receiving coil are configured to resonate at a frequency from about 200 kHz to about 240 kHz. (Matsui: Page 2, Par. [0027]: The resonance frequencies FR1 and FR2 can be selected from within a range of, for example, 100 kHz to 20 MHz as appropriate.)
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2017/0035402 A1) in view of Long (US 2011/0160514 A1), as applied to claims 1 and 6 above respectively, and further in view of Beaupre (US 2018/0206884 A1).
Regarding claim 3, the combination of Matsui/Long, as applied to claim 1 above, teaches the alternating magnetic field generator (Fig. 1, Char. 10: trocar; Page 2, Par. [0025]) is powered by a generator. (Fig. 1, Char. 20: power supply device)
The combination of Matsui/Long, as applied to claim 1 above, does not explicitly teach the alternating magnetic field generator is powered by a battery.
Beaupre, in a similar field of endeavor, teaches a trocar configured to include its own power source, such as batteries, for powering a surgical instrument. (Page 12, Par. [0112])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Matsui/Long, as applied to claim 1 above, to incorporate the teachings of Beaupre, and configure the trocar (10) of Matsui to be powered by at least one battery housed within said trocar. Doing so would be a simple substitution of one power source for another, for the predictable result of powering a microwave field generator in the trocar (10).
Regarding claim 7, the combination of Matsui/Long, as applied to claim 6 above, does not explicitly teach the access opening of the portable housing has a width of five inches or less.
Beaupre, in a similar field of endeavor, teaches a trocar comprising a central aperture, wherein the central aperture has a diameter between 3mm to 100mm. (Fig. 3-5, and Page 5, Par. [0060]: Central apertures (19, 57) can be sized to have a diameter equal to or slightly greater than the inner diameter of cannula (87) of the trocar; The central apertures (19, 57) can have a diameter of about 3 to about 100 mm.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified configure the access opening of the portable housing to have a width between 3mm and 100 mm. Doing so would allow for a smaller opening, which would minimize the invasiveness of the procedure caused by the insertion of the trocar/instrument into the patient.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2017/0035402 A1) in view of Long (US 2011/0160514 A1), as applied to claim 1 above, and further in view of Newton et al. (hereinafter “Newton”) (US 5,312,401).
Regarding claim 10, the combination of Matsui/Long, as applied to claim 1 above, teaches the magnetic field receiving coil is positioned on an electrically insulated material. (Matsui: Fig. 1, and Page 2, Par. [0026]: the outer circumferential portion of the power receiving coil 31 is covered with insulating resin.)
		The combination of Matsui/Long, as applied to claim 1 above, does not explicitly teach electrically insulated material comprises a stop barrier attached to the catheter.
Newton, in a similar field of endeavor, teaches an electrosurgical instrument (Fig. 2, Char. 12: active probe) configured to be insertable within the central lumen of a trocar, (Fig. 2, Char. 10: trocar sheath) wherein the electrosurgical instrument is surrounded by a shield assembly (Fig. 2, Char. 25: shield assembly) comprising a stop barrier. (Fig. 2: The portion of insulation (22) of shield assembly (25) protruding in a radial direction, as shown in attached “Annotated Newton Fig 2” and labelled “stop barrier” below; The protruding portion of insulation (22) acts as a stop barrier at least in that would act as a mechanical stopping means preventing active probe (12) and shield assembly (25) from moving further distally through the central lumen of trocar sheath (10))
         Annotated Newton Fig 2

    PNG
    media_image1.png
    406
    476
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Matsui/Long, as applied to claim 1 above, to incorporate the teachings of Newton, and configure the insulating resin surrounding the power receiving coil (31) of Matsui to include a stop barrier attached to the catheter. Doing so would help prevent the instrument (30) of Matsui from translating too far distally within the patient and/or trocar, minimizing the risk of accidentally harming the patient. (For example, in the event that the user loses their grip on the instrument, the instrument wouldn’t fall through the trocar and accidentally injure the patient.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794